Citation Nr: 1218827	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-07 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-connected right knee anterior cruciate ligament with mild tricompartmental osteoarthritis, rated as 10 percent disabling, prior to September 15, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In his July 2008 notice of disagreement (NOD), the Veteran stated that he believed his rating should be 20 or 30 percent.  A March 2009 rating decision assigned a 100 percent rating based on surgical or other treatment necessitating convalescence effective September 22, 2008 to November 1, 2008.  An October 2009 rating decision assigned a 100 percent rating for right knee ACL with mild tricompartmental osteoarthritis, s/p arthroscopy and total knee replacement effective September 15, 2009.  A 30 percent rating was assigned effective November 1, 2010.  

As discussed during his February 2010 hearing before a Decision Review Officer (DRO) in Indianapolis, the Veteran is only disagreeing with the 10 percent evaluation assigned for the period August 24, 2006 to September 15, 2009.  Accordingly, the issue is stated as reflected above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  There is x-ray evidence of right knee arthritis.

3.  Prior to September 15, 2009, right knee flexion was not shown to be limited to 45 degrees.

4.  Prior to September 15, 2009, right knee extension was not shown to be limited to 10 degrees.

5.  Between August 24, 2006 and September 15, 2009, the Veteran's right knee was productive of no more than slight instability.


CONCLUSIONS OF LAW

1.  Between August 24, 2006 and September 15, 2009, the criteria for a rating in excess of 10 percent based on limitation of motion for service-connected right knee anterior cruciate ligament with mild tricompartmental osteoarthritis were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5260, 5261 (2011).

2.  Between August 24, 2006 and September 15, 2009, the criteria for a separate 10 percent rating, but no higher, for service-connected right knee anterior cruciate ligament with mild tricompartmental osteoarthritis were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran testified that the assignment of a 20 percent rating would satisfy his appeal.  As will be discussed in more detail below, the Board is awarding a separate 10 percent rating in addition to his previously assigned 10 percent rating.  Accordingly, as the benefits are being granted and will satisfy the Veteran's appeal, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).



LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These criteria provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a 0 percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In considering the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to an additional 10 percent rating, but no higher, for his service-connected right knee anterior cruciate ligament with mild tricompartmental osteoarthritis (hereinafter right knee disability).  

The Veteran filed his claim for an increased rating in August 2006.  An August 2006 VA treatment record reflected that the Veteran's right knee had full range of motion with no swelling, drawer sign, or Lachman's.  

During his September 2007 VA examination, the Veteran reported pain, swelling, instability or giving way, locking, fatigability, and lack of endurance but no weakness or heat and redness.  The Veteran rarely had instability complaints but had anteromedial knee pain and locking of the right knee particularly in the morning.  He could not stand or walk for long periods.  He reported flare ups on a daily basis that took several hours to resolve.  The pain was located in the anteromedial knee.  He reported occasional locking.  The Veteran indicated that stairs hurt worse, flat ground was less painful, and twisting motions were more painful.  Flare-ups limited what the Veteran could do recreationally requiring him to sit many times a day on the job.  He rarely used a cane.  There were no episodes of dislocation,  recurrent subluxation, or inflammatory arthritis.  The Veteran's right knee affected his mobility, activities of daily living, usual occupation, recreational activities, but not driving.  

Upon physical examination, the Veteran's right knee flexion was 0 to 120 degrees and extension was 0 to 0 degrees.  The joint motion was painful with both flexion and extension with TTP with patella grind, crepitus, med/lateral joint line ttp, negative Lachman's, negative var/valgus instability, and positive McMurrary's.  Following repetition there was pain, lack of endurance, and incoordination but no fatigue or weakness.  There was objective evidence of painful motion, tenderness, and guarding of movement but no objective evidence of edema, effusion, redness, heat, instability, weakness, or abnormal movement.  His gait was antalgic and there was no evidence of abnormal weight bearing or functional limitations on standing or walking.  There was no ankylosis.  There was x-ray evidence of mild degenerative change of the right AC joint.  An MR arthrogram showed ant horn medial meniscus tear; acl graft intact; cartilage irregularity of the lateral femoral condyle and lateral tibial plateau; thickened mcl; and slitlike Baker's cyst.  The examiner opined that the right knee degeneration and meniscal tear is a direct result of delayed treatment of an ACL injury in the service.  

A September 2007 VA treatment entry reflected that the Veteran complained of right knee pain, catching, locking, shooting pains, and swelling.  The right knee was stable to ligamentous stress, negative to McMurrary's, and there was no effusion.  The assessment was right knee medial mensical tear.  

In July 2008, the Veteran reported that two months earlier, he was walking through the parking lot when his knee felt like the femur "slid over" the tibia.  Since that time, the Veteran stated that he had severe pain, daily swelling, and inability to ambulate well.  The Veteran wanted to discuss surgery as his pain and limited range of motion prevented him from doing his job.  An MRI showed a complex tear involving the anterior and posterior horns and body of the medial meniscus, most consistent with a retear.  It was felt that the overall loss in the bulk of the medial meniscus was most likely secondary to postoperative change.  

Following his September 2008 right knee arthroscopy, partial medial meniscectomy, and chondroplasty of the lateral compartment, the Veteran reported in March 2009 that he was released from his job at the sex offender unit because he could not keep up with the physical requirements and now worked as a parole officer.  June 2009 VA treatment records noted that the Veteran was not always able to go to physical therapy because of his job.  

During his February 2010 hearing, the Veteran testified that when he first filed his claim, his right knee caused periods of instability whenever he tried to walk.  He stated that if he tried to pivot, he would double over because the knee could not take any compression or any twisting.  The Veteran stated that in the summer of 2008 before his surgery, his knee gave out and caused him to fall.  The Veteran reported that his 2008 surgery made his knee worse and required the use of a leg stabilizer.  When describing his instability, he reported that it felt like the knee is shifting to the left and that was why he had the leg stabilizer to force the knee into the correct alignment.  He stated that his career was impacted by his right knee because he was not able to maneuver in potentially dangerous situations as his job required.  He added that he was in a non-promotable status because of his knee.  The Veteran testified that a 20 percent rating would satisfy his appeal.

After resolving reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to a 10 percent rating for instability and a separate 10 percent rating for his arthritis.  The Board agrees with the initial 10 percent rating under Diagnostic Code 5003 for the Veteran's service-connected right knee disability because there was x-ray evidence of arthritis but his limitation of motion was non-compensable under Diagnostic Codes 5260 and 5261, but there was limitation of motion shown on objective examination due to pain and other factors.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a and the holdings in DeLuca.  Although the Board notes that upon objective testing, there was no showing of instability, the Veteran is competent to report as he did during his hearing that his knee felt unable, he was required to wear a leg stabilization brace, and that he fell due to his knee instability.  The Board finds this persuasive evidence in favor of the claim and after resolving reasonable doubt, will assign a separate 10 percent rating for slight instability under Diagnostic Code 5257 for the period in question, but no higher.  See 38 C.F.R. §§ 4.7, 4.71a and Hart, 21 Vet. App. 505.  

The Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board concludes that a rating under an additional diagnostic code is not applicable because there is no showing of ankylosis, dislocated cartilage or the removal thereof, tibia and fibula impairment, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's right knee is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his right knee reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.71a Diagnostic Codes 5256-5263, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

A separate 10 percent rating for instability of service-connected right knee anterior cruciate ligament with mild tricompartmental osteoarthritis from August 24, 2006 to September 15, 2009, but no higher, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


